The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the Information Disclosure Statement of November 17, 2021, two references were not considered because complete copies (37 CFR § 1.98(a)(2); MPEP § 609.04(a)II) were not provided.
The disclosure is objected to because of the following informalities:  At the beginning of the specification, the status of the parent applications should be updated.  On page 1, line 7, “As the” (original specification) is omitted; on line 18, “eventual” should read --eventually--.  On page 3, line 5, “is” should be replaced by --being--.  On page 4, the sentences on lines 11-18 lack proper grammatical syntax, and on line 20, “an” should apparently be replaced by --a--.  On page 9, line 5, “electromagnetic” should be replaced by --electromagnet--.  On page 10, the sentences on lines 20-24 lack proper syntax.  On page 11, line 16, “ration” should apparently read --ratio--.  Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The electrical schematic of Figure 9 does not show any electrical connection or termination on an electromagnet core itself (e.g., paragraph bridging pages 8 and 9 of the instant specification), and there is no discussion of Figure 9 in the original disclosure except in the Brief Description of the Drawings section.  Since the claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111), the latter appearing to be at odds with said electrical schematic, the scope of the claims when read in light of the specification is vague, indefinite, and confusing.  In claim 11, line 3, “other bionic muscle fibre” is vague; on lines 4-5, “the next bionic muscle cell” lacks a proper antecedent basis.  In claim 18, line 1, “the bionic muscle fibers” (plural) lack a proper antecedent basis.  In claim 19, line 1, “the bionic muscle groups” (plural) lack a proper antecedent basis.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-11, and 14-16 of U.S. Patent No. 10,039,632 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant features are found in or would have been obvious from the claims of the patent.  Regarding claim 9, bionic muscle fiber numbers determined by the magnetic force generated by a single muscle cell and a desired contraction ratio would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention in view of patent claim 14, which sets forth predetermined contraction ratios of muscle fiber components.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao, US 2012/0229237 A1, which discloses electromagnetic coils 3 electrically connected to a power circuit involving the leads 1 and 5 (abstract; paragraphs 0006, 0013, 0018) and mechanically or telescopically connected at an end (via lead 5) to a retaining ring 4 of core element 6 (Figures 1-3; paragraphs 0013-0015).  The electromagnets are connected to the same power circuit electrically (paragraph 0019) and electromagnetically (e.g., through Faraday induction) by means of the changing magnetic flux (and magnetic attraction) associated with the telescoping movements.  Regarding claim 4, the first and second bionic (abstract: line 1) muscle cells are continually in contact with each other, and the language is broad enough to encompass a causal relationship between the power circuit being completed and the muscle cells being energized (paragraph 0016: “after power is applied”; paragraph 0018: current subsequently “disconnected”).  Regarding claim 16, the system simulates the function of mammalian muscle (paragraphs 0005 and 0007) and may innately be controlled by simple switching systems for activating and deactivating power (above cited portions of paragraphs 0016 and 0018); if the sensory and control systems were “complex”, then Zhao would have conveyed such to the ordinary practitioner in sufficient detail (MPEP § 716.07).  Regarding claims 17-19, attention is directed to Figure 4 and paragraphs 0016-0017.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the above discussion and referenced passages.
Claims 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, US 2012/0229237 A1.  Regarding claims 5 and 6, each telescopic shell is “made of an elastic plastic material” (paragraph 0016): to employ a biocompatible such material would have been obvious from the fact that the system is bionic and designed to emulate muscle tissue, with further motivation provided by the “sub-micron dimensions” (paragraph 0017) amenable to muscular implants so as to extend the range of uses for the Zhao device.  Regarding claim 9, contraction ratios are discussed in paragraph 0017, and the further limitations are “product-by-process” in nature (MPEP § 2113).  Regarding claims 10 and 11, staggering is described in paragraph 0013 and Figure 4, and flexibility and uneven loading is intrinsic particularly in the MEM technology (paragraphs 0013, 0017).  Regarding claim 12, each “increment of contraction” may simply be defined as the contribution to “ratio of contraction” from each respective bionic muscle fiber present in the embodiment of Figure 4, for instance.  Regarding claims 13 and 14, three or more bionic muscle groups encased in an elastic non-electro-conductive sheath would have been obvious from and inspired by the natural muscular systems being mimicked so as to impart a hierarchy of organization and adaptability in actuating a joint or hinge (paragraphs 0005, 0013, 0017, 0019).  Regarding claim 15, bionic tendons formed by the sheath would have been obvious in order to facilitate attachment to a skeleton (paragraph 0017).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774